Citation Nr: 1001994	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  04-37 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 
1966 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In June 2007 the Board issued a decision denying several 
other claims the Veteran also had appealed - for service 
connection for posttraumatic stress disorder (PTSD), asthma, 
chronic obstructive pulmonary disease (COPD), and asbestosis.  
However, the Board remanded his remaining claims for service 
connection for hearing loss and tinnitus to RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration - including to provide 
additional notice required by the Veterans Claims Assistance 
Act (VCAA) and to have the Veteran undergo a VA compensation 
examination for a medical nexus opinion concerning the 
etiology of his hearing loss and tinnitus, and specifically 
in terms of whether these conditions are attributable to his 
military service.

Unfortunately, the AMC did not substantially comply with the 
Board's remand directives in further developing these claims.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  So, regrettably, the Board 
must again remand them for completion of this necessary 
development.




REMAND

In part, the Board's June 2007 remand instructed the RO/AMC 
to:

2.  Schedule the [V]eteran for an 
audiometric evaluation.  The claims file 
must be made available to and reviewed by 
the examiner for the [V]eteran's 
pertinent medical and other history, 
including a complete copy of this remand.  
The examiner's report should set forth in 
detail all current symptoms, as well as 
the current audiometric findings.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(meaning 50 percent probability or 
greater) that any current hearing loss or 
tinnitus resulted from any disease or 
injury during service, including 
especially any acoustic trauma from 
excessive noise exposure.  The opinion 
should be supported by adequate 
rationale.  

There is a note in the file dated April 16, 2009, indicating 
the "Veteran is an 
in-patient in another hospital.  Will call when he is able to 
keep appointment."  There is no indication how or by whom 
this information was conveyed to the local VA medical center 
(VAMC) or that any of the Veteran's contact information was 
verified at the time.  There is a follow-up letter dated 
April 17, 2009, indicating his original appointment was 
canceled and that he should contact the AMC to reschedule his 
examination.  There is no further indication of any contact 
between him and VA.

The Veteran's representative points out that the provisions 
of 38 C.F.R. § 3.655 do not apply in this case because the 
Veteran notified VA of his inability to attend the scheduled 
medical examination.  The question of whether VA may then put 
the onus on the Veteran to reschedule his examination is 
unclear from the regulations.

VA has a duty to assist him in developing his claims, but 
this duty is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Nevertheless, his notification 
that he could not attend the scheduled examination was not 
tantamount to a "failure to report" and, therefore, did not 
trigger § 3.655(b) requiring that the Board go ahead and 
consider and decide his claims, instead, based on the 
evidence already on file.  A "failure to report" would be 
the circumstance when the Veteran neither attended the 
scheduled examination nor notified VA of his intention not to 
attend.

The AMC decided that a medical nexus opinion is unnecessary 
in this case based on 38 C.F.R. § 3.159(c)(4).  See also 
38 U.S.C.A. § 5103A(d) and McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  However, when remanding these claims in June 
2007, the Board expressly indicated that an examination and a 
medical nexus opinion were needed to fairly decide these 
claims, to specifically determine whether any noise exposure 
the Veteran had experienced while in the military had 
resulted in these claimed hearing loss and tinnitus 
disabilities.  A remand by the Board confers on the Veteran, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  There need only be 
"substantial," not "exact," compliance with the Board's 
remand directives.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  But in this particular instance there has not 
been even this lesser standard of compliance.



Accordingly, this case is again REMANDED for the following 
development and consideration:

1.  Try again to schedule the Veteran for 
a VA examination for a medical nexus 
opinion concerning the etiology of his 
bilateral hearing loss and tinnitus.  
In particular, an opinion is needed as to 
whether it is at least as likely as not 
the Veteran's bilateral hearing loss and 
tinnitus initially manifested during his 
military service from July 1966 to April 
1970, or that he had sensorineural hearing 
loss within one year of his discharge, or 
that his current hearing loss and tinnitus 
are otherwise attributable to his military 
service - including especially to any 
acoustic trauma due to noise exposure in 
service.  

The term "at least as likely as not" 
means 50 percent or greater probability.  
It does not mean merely within the realm 
of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

All necessary diagnostic testing and 
evaluation needed to make these important 
determinations should be performed.

The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

2.  Advise the Veteran that failure to 
report for this medical examination, 
without good cause, may have adverse 
consequences on his claims.

3.  Then readjudicate the claims for 
service connection for bilateral hearing 
loss and tinnitus in light of the 
additional evidence.  If these claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


